Citation Nr: 1825359	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease and intervertebral disc syndrome (IVDS).


REPRESENTATION

Veteran represented by:	Veronica Lira, Agent


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2011 to July 2012.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran withdrew his Board hearing request in November 2017.

In January 2018 the Veteran submitted a RAMP opt-in election form.  However, the issues on appeal had already been activated at the Board prior to receipt of the RAMP opt-in election form.  Therefore, the Veteran is no longer eligible for the RAMP program for these claims. 


FINDINGS OF FACT

1.  For the period prior to May 13, 2015, the Veteran's service-connected low back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees and less than 60 degrees, but was not manifested by forward flexion 30 degrees or less, incapacitating episodes of at least 4 but less than 6 weeks, or ankylosis. 

2.  For the period beginning May 13, 2015, the Veteran's service-connected low back disability was manifested by incapacitating episodes of at least 4 but less than 6 weeks . 

3.  For the entire appeal period, the Veteran has exhibited radiculopathy consistent with moderate paralysis of the left lower extremity; symptoms consistent with moderately severe incomplete paralysis, severe incomplete paralysis, or complete paralysis have not been demonstrated. 


CONCLUSIONS OF LAW

1.  For the period prior to May 13, 2015, the criteria for an initial rating of 20 percent, but no higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2017).

2.  For the period beginning May 13, 2015, the criteria for a rating of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2017).

3.  For entire period on appeal, the criteria for an initial rating of 20 percent, but no higher, for sciatica of the left lower extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520, 8720 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Factual Background 

The Veteran was afforded a VA examination in July 2012.  He was diagnosed with lumbar degenerative disc disease and IVDS of the spine with left sciatic nerve involvement.  The Veteran reported shooting pain in the lower back which travelled down his leg.  He stated that he occasionally experienced increased numbness and tingling with prolonged sitting.  The Veteran also reported flare-ups which caused shooting pain down his left thigh and numbness and tingling which caused difficulty with sleeping, walking, sitting, lifting, and bending.  Range of motion of the lumbar spine was flexion to 65 degrees with pain at 55 degrees, extension to 25 degrees with pain at 15 degrees, bilateral flexion to 25 degrees with pain, and bilateral rotation to 25 degrees with pain.  The examiner noted that there was paraspinal tenderness, guarding and muscles spasms present.  The examiner noted that the Veteran had IVDS and that the Veteran had incapacitating episodes with a total duration of less than 1 week.  The examiner also noted that the Veteran had mild radiculopathy of the left lower extremity to include mild intermittent pain, mild paresthesias, and mild numbness.  The examiner also noted that the Veteran's condition affected his ability to work in that it limited his ability to bend, stoop, crouch, and perform heavy lifting and carrying. 

A February 2015 letter from the Veteran's wife stated that the Veteran suffers from back pain so severe that he is unable to be active and play with his daughter as well.  The Veteran's wife also stated that he experiences severe shooting pain down the left side of his leg and that it has been so severe that she witnessed him collapse and fall to floor, unable to move for 10 to 15 minutes. 

In a February 2015 letter, the Veteran stated that his back pain is so severe that it causes him to lose strength in his legs and fall down.  He said that it can be triggered from something as small as changing his daughter's diaper to standing for long periods of time.  The Veteran also stated that he often experiences aching pain that lingers in his lower back that causes stiffness and is triggered from sitting or standing for long periods of time. 

A June 2015 leave of absence correspondence indicated that the Veteran was on leave for a serious health condition from May 13, 2015 to May 25, 2015.  An August 2015 correspondence indicated that the Veteran missed work on July 5, 2015 and August 6, 2015 due to back incapacitation.  An August 2015 private treatment record noted that the Veteran was under medical care and not allowed to return to work for 30 days. 

The Veteran was afforded another VA examination in August 2015.  He reported worsening of his back condition.  He stated that during flare-ups he has difficulty standing, walking and lifting, as well as loss of mobility.  

Range of motion testing showed flexion to 55 degrees, extension to 15 degrees, bilateral flexion to 25, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees.  The examiner noted pain on examination that causes functional loss.  The examiner also noted paraspinal muscle spasms.  The Veteran was able to perform repetitive-use testing with at least three repetitions which resulted in additional functional loss with flexion to 45 degrees, extension to 10 degrees, bilateral flexion to 20 degrees and bilateral rotation to 20 degrees. The examiner opined that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner noted that the Veteran has IVDS and stated that the Veteran had incapacitating episodes requiring bed rest having a total duration of at least 4 weeks but less than 6 weeks.  The examiner noted moderate intermittent pain of the left lower extremity and indicated that the Veteran has moderate radiculopathy of the left lower extremity.  The examiner further opined that the Veteran's condition affects his ability to work as he should avoid heavy lifting and carrying, frequent bending and stooping.  

Lumbar Degenerative Disc Disease and IVDS

In this case, the Veteran is currently assigned a 10 percent rating for degenerative disc disease of the lumbar spine and intervertebral disc syndrome (IVDS), pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a  , Plate V.

After review of the record, the Board finds that an initial rating of 20 percent, but no more, for the period prior to May 13, 2015 and a rating of 40 percent, but no more, thereafter is warranted for the Veteran's back disability. 

For the period prior to May 13, 2015, the Board finds that the Veteran's back disability more closely approximates the criteria for a 20 percent rating for forward flexion greater than 30 degrees but less than 60 degrees.  The Board acknowledges that at times the Veteran achieved forward flexion greater than 60 degrees.  See July 2012 VA examination.  However, resolving reasonable doubt in favor of the Veteran, the Board finds there is sufficient evidence establishing that the Veteran experienced limitation of forward flexion less than 60 degrees due to functional loss caused by pain for the entire appeal period.  In this regard, the July 2012 VA examination noted pain on forward flexion at 55 degrees.  

There is no evidence to support a rating in excess of 20 percent for the period prior to May 13, 2015.  In this regard there is no evidence of favorable ankylosis or forward flexion limited to 30 degrees or less. 

As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that the July 2012 VA examiner indicated that the Veteran had intervertebral disc syndrome with incapacitating of at least one week.  There is no evidence of prescribed bed rest having a total duration of at least 4 weeks prior to May 13, 2015 to warrant a rating in excess of 20 percent under DC 5243.  

For the period beginning May 13, 2015, the Board finds that the Veteran meets the criteria for a 40 percent rating under DC 5243 for incapacitating episodes.  A June 2015 leave of absence form indicated that the Veteran missed work on May 13, 2015 for a few days due to his back condition.  In August 2015, the Veteran missed 30 days of work due to incapacitating episodes.  See August 2015 Medical Treatment Record - Non-Government Facility.  Further, the August 2015 VA examiner indicated that the Veteran has IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks.  

The Board finds that a rating in excess of 40 percent is not warranted as there is no indication of incapacitating episodes of at least 6 weeks.  Further, there is no evidence that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine to warrant a rating in excess of 40 percent under the General Rating Formula. 

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board finds that for the period prior to May 13, 2015, the evidence of record more nearly approximates the criteria for a 20 percent rating, but no more, for the Veteran's degenerative disc disease and IVDS.  Furthermore, the Board finds that for the period beginning May 13, 2015, the preponderance of the evidence is in favor of a rating of 40 percent, but no more, for the Veteran's degenerative disc disease and IVDS.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Lower Extremity Sciatica

In the September 2012 rating decision, the RO granted a separate rating of 10 percent for the Veteran's left lower extremity sciatica under DC 8720. 

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Both Diagnostic Codes 8520 and 8720 compensate for symptoms of disabilities affecting the sciatic nerve.  38 C.F.R. § 4.124a.  

Under those codes, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8720.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidenced by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id. 

The Board has reviewed the file and resolving reasonable doubt in favor of the Veteran, finds that the criteria for a 20 percent rating, but no more, have been met for left lower extremity sciatica.  See 38 C.F.R. § 4.124a, DCs 8520, 8720.

During the July 2012 examination, the Veteran reported back pain that caused numbness and tingling in his left leg.  On examination, the Veteran had full strength in his left leg, normal reflexes, normal sensation, with an abnormal, or positive, straight leg raise test.  The examiner indicated only mild left leg intermittent pain, paresthesias/dysesthesias and numbness.  The examiner noted mild radiculopathy of the left lower extremity involving the sciatic nerve.  

In a February 2015 correspondence, the Veteran stated that he experiences severe back pain that shoots down his left leg and causes him to lose strength in his legs and fall. 

During the August 2015 examination, the Veteran had full strength in his left leg, normal reflexes, normal sensation, with an abnormal, or positive, straight leg raise test.  The examiner indicated moderate left leg intermittent pain and moderate radiculopathy of the left lower extremity involving the sciatic nerve.  

The Board finds that his left lower extremity sciatica more nearly approximates the criteria for a 20 percent rating, moderate incomplete paralysis.  There is no evidence of record to show severe incomplete paralysis or complete paralysis to warrant a rating in excess of 20 percent.  

As such, resolving reasonable doubt in favor of the Veteran, the Board finds that a rating of 20 percent for left lower extremity sciatica is warranted. 


ORDER

For the period prior to May 13, 2015, entitlement to a 20 percent rating, but no higher, for degenerative disc disease and IVDS is granted. 

For the period beginning May 13, 2015, entitlement to a 40 percent rating, but no higher, for degenerative disc disease and IVDS is granted. 

For the entire period on appeal, entitlement to a separate increased rating of 20 percent, but no higher, for left lower extremity sciatica is granted. 




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


